Title: From Thomas Boylston Adams to William Smith Shaw, 10 February 1818
From: Adams, Thomas Boylston
To: Shaw, William Smith


				
					Dear Sir.
					Quincy February 10th: 1818
				
				I am informed that my Nephew G W. Adams is to take his examination on Friday next, and as Bondsmen are required by the College Government, I should be glad if you will join with me in the Obligation, as I know of no one whom I can ask with equal freedom. As it will be necessary to go to Cambridge to sign the Bond, I can call for you on Saturday next and give you a Seat with me, Should your health admit of your going; but if you object to the measure or should you be unable to go, please to inform me by Mail.I am very truly, Yours
				
					Thomas B Adams
				
				
					PS. I shall write to George to have a Bond drawn out which he may bring to Boston for Signature.
				
			